 

EXHIBIT 10.2

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of August 24, 2012 (this “Agreement”), is by
and among Axion International Holdings, Inc., a Colorado corporation with its
chief executive office and principal place of business located at 180 South
Street, New Providence, New Jersey 07974 (“Debtor”) and Axion International,
Inc. a Delaware corporation with its chief executive office and principal place
of business located at 180 South Street, New Providence, New Jersey 07974 (the
“Subsidiary” and collectively with the Debtor, the “Pledgors”), and the holders
of the Debtor’s 8% Convertible Notes due on November 30, 2017 (the “Notes”)
listed on Exhibit A hereto (individually and collectively, the “Secured Party”).

 

WHEREAS, pursuant to those Notes issued from time to time by the Debtor to the
Secured Party, the Secured Party loaned to the Debtor the principal amount of
$10,000,000;

 

WHEREAS, the Subsidiary is a direct subsidiary of the Debtor and has determined
that its execution, delivery and performance of this Agreement directly or
indirectly benefits, and is within the corporate purposes and in the best
interest of, the Subsidiary;

 

WHEREAS, the Secured Party would not have advanced a total of $10,000,000 of
funds to the Debtor under the Notes without Debtor’s and Subsidiary’s execution
and delivery of this Agreement; and

 

WHEREAS, in order to secure the Debtor’s obligations under the Note, the
Pledgors have agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Pledgors, the Pledgors hereby agree with the Secured Party
as follows:

 

Section 1.            Definitions.

 

(a)          For the purposes of this Agreement:

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders,
rulings and decrees of all courts and arbitrators.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York are authorized or required by law to close.

 

“Collateral” means all of the assets and rights of each of the Pledgors,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof, including the following properties of each of the
Pledgors: all personal and fixture property of every kind and nature, including,
without limitation, all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, intellectual property (including software and
intellectual property rights), securities of United States Persons and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, tort claims, and all
general intangibles.

 

“Event of Default” means (a) a breach by the either of the Pledgors of any of
its representations or warranties contained herein, (b) a breach by either of
the Pledgors of any of its covenants or agreements contained herein, which
breach is not cured within thirty (30) days after such Pledgor’s receipt of
written notice of such breach or (c) an Event of Default occurs under the Notes.

 

“Lien”, as applied to the property of any Person, means any security interest,
lien, encumbrance, mortgage, deed to secure debt, deed of trust, pledge, charge,
conditional sale or other title retention agreement, or other encumbrance of any
kind covering any property of such Person, or upon the income or profits
therefrom or any agreement to convey any of the foregoing or any other agreement
or interest covering the property of a Person which is intended to provide
collateral security for the obligation of such Person.

 

 

 

 

“Obligations” means, individually and collectively:

 

(i)          all obligations of either of the Pledgors owing to the Secured
Party under or with respect to this Agreement or, only with respect to the
Debtor, the Notes; and

 

(ii)         all renewals, substitutions, modifications, extensions and
supplements to any of the foregoing.

 

“Permitted Liens” means:

 

(i)          Liens securing taxes, assessments and other governmental charges or
levies not yet due and payable or the claims of, or obligations owing to,
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business but
not yet due and payable;

 

(ii)         Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar legislation;

 

(iii)        non-monetary Liens which in the sole judgment of the Secured Party
do not materially detract from the value of the Collateral;

 

(iv)        Liens in favor of the Secured Party;

 

(v)         purchase money security interests; and

 

(vi)        Liens securing Senior Secured Indebtedness (as such term is defined
in the Notes).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“UCC” means the Uniform Commercial Code of the State of Colorado as to the
Debtor and Delaware as to the Subsidiary, as in effect from time to time.

 

(b)          Unless otherwise set forth herein to the contrary, all terms not
otherwise defined herein and which are defined in the UCC are used herein with
the meanings ascribed to them in the UCC. However, if a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, the term
has the meaning specified in Article 9 of the UCC.

 

Section 2.            Grant of Security.

 

(a)          To secure the prompt and complete payment, observance and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the Obligations, each of the Pledgors hereby collaterally assigns and
pledges to the Secured Party, and grants to the Secured Party a security
interest and Lien in and to, the Collateral. The Secured Party acknowledges and
agrees that the attachment of its security interest and Lien in any commercial
tort claim as original collateral is subject to the Debtor’s compliance with
Section 4(a).

 

(b)          The Secured Party further acknowledges and agrees that to the
extent the Secured Party elects not to purchase an aggregate principal amount of
$5,000,000 of Notes at the Second Closing and the Third Closing (as such terms
are defined in the Note Purchase Agreement, dated of even date herewith, among
the Debtor and the Secured Party), then the Company shall have the right to
raise up to an additional amount of secured indebtedness to such extent and the
security interest and Lien granted to the Secured Party shall rank pari passu
with any security interest and Lien granted to the secured creditor(s) holding
such secured indebtedness.

 

 

 

 

Section 3.            Authorization to File Financing Statements. Each of the
Pledgors hereby irrevocably authorizes the Secured Party at any time and from
time to time to file in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Pledgor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or Article 9 of the Uniform Commercial Code of such
other jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC or the analogous part of Article 9 of the Uniform Commercial Code of
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment. In addition, the Secured Party shall be
authorized to file notices of its security interest against all patents, patent
applications and trademarks with the United States Patent and Trademark Office.
Each Pledgor agrees to furnish any such information to the Secured Party
promptly upon request.

 

Section 4.            Other Actions. Further to ensure the attachment,
perfection and priority of, and the ability of the Secured Party to enforce, the
Secured Party’s security interest in the Collateral, each Pledgor agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Collateral:

 

(a)          Commercial Tort Claims. If such Pledgor shall at any time hold or
acquire a commercial tort claim, such Pledgor shall immediately notify the
Secured Party in a writing signed by such Pledgor of the brief details thereof
and grant to the Secured Party in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance satisfactory to the Secured Party.

 

(b)          Actions as to any and all Collateral. Such Pledgor agrees to take
any other action reasonably requested by the Secured Party to ensure the
attachment, perfection and, priority of, and the ability of the Secured Party to
enforce, the Secured Party’s security interest in any and all of the Collateral.

 

Section 5.            Covenants Regarding Legal Status. Each of the Pledgors
covenants with the Secured Party as follows: (a) without providing at least 15
Business Days prior written notice to the Secured Party, such Pledgor will not
change its name, any place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, and (b) without providing at least 15 Business Days prior written notice to
the Secured Party, such Pledgor will not change its type of organization,
jurisdiction of organization or other legal structure.

 

Section 6.            Representations and Warranties Regarding Collateral, Etc.
Each of the Pledgors further represents and warrants to the Secured Party as
follows: (a) such Pledgor is the owner of the Collateral pledged by it, free
from any Lien, except for Permitted Liens, (b) none of the Collateral pledged by
it constitutes or is the proceeds of “farm products” as defined in §
9-102(a)(34) of the UCC, (c) none of the account debtors or other persons
obligated on any of the Collateral pledged by it is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral, (d) such Pledgor does not hold
any commercial tort claim, and (e) to the best of such Pledgor’s knowledge, such
Pledgor has at all times operated its business in compliance in all material
respects with all Applicable Laws.

 

Section 7.          Covenants Regarding Collateral Generally. Each of the
Pledgors further covenants with the Secured Party as follows: (a) other than
Permitted Liens, such Pledgor shall not pledge, mortgage or create, or suffer to
exist any Lien in the Collateral in favor of any Person, (b) such Pledgor shall
keep the Collateral in good order and repair and will not use the same in
violation of any Applicable Law or any policy of insurance thereon, (c) such
Pledgor shall permit the Secured Party, or its designee, to inspect the
Collateral at any reasonable time upon reasonable prior notice, wherever
located, and (d) such Pledgor shall not sell, transfer or otherwise dispose, or
offer to sell, transfer or otherwise dispose, of the Collateral or any interest
therein except for (i) sales and leases of inventory in the ordinary course of
business and (ii) so long as no Event of Default has occurred and is continuing,
sales or other dispositions of obsolescent items of equipment in the ordinary
course of business consistent with past practices.

 

 

 

 

Section 8.            Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, the Secured Party, without any other notice
to or demand upon the Pledgors, shall have in any jurisdiction in which
enforcement hereof is sought, in addition to the rights and remedies of a
secured party under the UCC and any additional rights and remedies as may be
provided to a secured party in any jurisdiction in which Collateral is located
or enforcement is sought, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Pledgors can give authority therefor, enter upon any premises on which
the Collateral may be situated and remove the same therefrom. The Secured Party
may in its discretion require the Pledgors to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of each
Pledgor’s principal office(s) or at such other locations as the Secured Party
may reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party shall give to the Pledgors at least five (5) Business
Days prior written notice of the time and place of any public sale of Collateral
or of the time after which any private sale or any other intended disposition is
to be made. Each of the Pledgors hereby acknowledges that five (5) Business Days
prior written notice of such sale or sales shall be reasonable notice. In
addition, each of the Pledgors waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Secured Party’s
rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.

 

Section 9.           No Waiver by Secured Party, Etc. The Secured Party shall
not be deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party. No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.

 

Section 10.        Suretyship Waivers by Pledgors. Each of the Pledgors waives
demand, notice, protest, notice of acceptance of this Agreement, notice of loans
made, credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of each description. With
respect to both the Obligations and the Collateral, each of the Pledgors assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of or failure to perfect any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall not have any duty as to the collection or protection of the
Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond any duties
imposed by Applicable Law. Each of the Pledgors further waives any and all other
suretyship defenses.

 

Section 11.         Marshalling. The Secured Party shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the rights and remedies of the Secured Party
hereunder and of the Secured Party in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, each of the Pledgors hereby agrees that it will not invoke any Applicable
Law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each of the Pledgors hereby irrevocably waives
the benefits of all such laws.

 

Section 12.         Proceeds of Dispositions; Expenses. The Pledgors, jointly
and severally, agree to pay to the Secured Party on demand any and all expenses,
including attorneys’ fees and disbursements, incurred or paid by the Secured
Party in protecting, preserving or enforcing the Secured Party’s rights and
remedies under or in respect of any of the Obligations or any of the Collateral.
After deducting all of said expenses, the residue of any proceeds of collection
or sale or other disposition of Collateral shall, to the extent actually
received in cash, be applied to the payment of the Obligations in such order or
preference as the Secured Party may determine, proper allowance and provision
being made for any Obligations not then due. Upon the final payment and
satisfaction in full of all of the Obligations and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the UCC, any excess shall
be returned to the Pledgors. In the absence of final payment and satisfaction in
full of all of the Obligations, the Pledgors shall remain liable for any
deficiency.

 

 

 

 

Section 13.         Amendments, Etc. No amendment or waiver of any provision of
this Agreement or consent to any departure by either of the Pledgors herefrom
shall in any event be effective unless the same shall be in writing and signed
by the parties hereto, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 14.         Notices. Unless otherwise provided herein, communications
provided for hereunder shall be in writing and shall be mailed, couriered,
telecopied or delivered, to any party at its address for notices set forth in
the Note (and in the case of the Subsidiary, to the address of the Debtor set
forth in the Note), or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications to the Pledgors or the Secured Party shall be
deemed given when delivered personally, mailed by certified mail (postage
pre-paid and return receipt requested), sent by overnight courier service or
faxed (transmission confirmed), or otherwise actually received.

 

Section 15.         Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under Applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under Applicable Law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

Section 16.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which, taken
together, shall constitute but one and the same instrument.

 

Section 17.       Actions by Secured Party. Any actions, waivers or consents of
Secured Party under this Agreement shall require the consent by holders of more
than 50% of the principal amount then outstanding under the Notes.

 

Section 18.         Subordination. Secured Party agrees to subordinate its Lien
in favor of a holder of those Permitted Liens referenced in clauses (v) and (vi)
of the definition of Permitted Liens.

 

Section 19.         Miscellaneous. The headings of each section of this
Agreement are for convenience only and shall not define or limit the provisions
thereof. This Agreement and all rights and obligations hereunder shall be
binding upon each of the Pledgors and its successors and assigns (including,
without limitation, trustees and liquidators), and shall inure to the benefit of
the Secured Party and its successors and assigns (including, without limitation,
trustees and liquidators).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, each of the Secured Party and the Pledgors has caused this
Agreement to be duly executed and delivered under seal by its duly authorized
officer as of the day first above written.

 

  PLEDGORS:       AXION INTERNATIONAL HOLDINGS, INC.         By: /s/ Steve
Silverman   Name: Steve Silverman   Title: CEO       AXION INTERNATIONAL, INC.  
      By: /s/ Steve Silverman   Name: Steve Silverman   Title: CEO        
SECURED PARTY:       MLTM Lending, LLC         By: /s/ Melvin Lenkin   Name:
Melvin Lenkin   Title: General Partner, CF Holdings     TM Investments, Member  
      /s/ Edward Lenkin   Edward Lenkin       /s/ Judy Lenkin Lerner   Judy
Lenkin Lerner, Revocable Trust       /s/ Samuel Rose   Samuel Rose       /s/
Allen Kronstadt   Allen Kronstadt

 

[Signature Page to Security Agreement]

 

 

 

